Citation Nr: 1106679	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  06-34 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to an increased rating for adhesive capsulitis of 
the left shoulder, currently rated 40 percent disabling.

2.  Entitlement to a total rating for compensation purposes based 
on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and daughter



ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to June 1943.

These matters initially came before the Board of Veterans' 
Appeals (Board) from an October 2007 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in New 
York, New York.  In that decision, the RO increased the 
disability rating for adhesive capsulitis of the left shoulder to 
40 percent, effective May 25, 2006.  

The Veteran testified before the undersigned at an April 2010 
hearing at the RO (Travel Board hearing).  A transcript of that 
hearing has been associated with his claims folder.

In June 2010, the Board remanded the increased rating issue as 
well as the inferred claim for a TDIU for further development.  
See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The issue of entitlement to service connection for a 
stomach disability has been raised by the record, but has 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

In April 2010, the Board granted a motion to advance this appeal 
on its docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.

REMAND

In its June 2010 remand, the Board instructed the AOJ to schedule 
the Veteran for a VA examination to evaluate the severity of the 
service-connected adhesive capsulitis of the left shoulder.  The 
examiner was instructed to report whether there was any nonunion 
of the left humerus (false flail joint) or loss of the head of 
the left humerus (flail shoulder).  The examiner was also 
instructed to provide opinions as to whether the Veteran's left 
shoulder disability resulted in loss of use of the left hand and 
as to whether his service-connected disabilities precluded him 
from obtaining or maintaining substantially gainful employment 
for which education and occupational experience otherwise 
qualified him.

The Veteran was afforded a VA examination for his left shoulder 
in October 2010.  The nature and severity of the symptoms of his 
left shoulder disability were reported; however, the physician 
who conducted the examination did not report whether there was 
any nonunion of or loss of the head of the left humerus.  
Furthermore, the examiner provided an opinion as to whether the 
Veteran's left shoulder disability was related to service, but 
did not provide the opinions requested in the June 2010 remand 
pertaining to loss of use of the left hand and employability.

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on the 
Secretary a concomitant duty to ensure compliance with those 
terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998). Where a 
remand order of the Board is not complied with, the Board itself 
errs in failing to insure compliance.  Id. at 270-71.  As the 
October 2010 VA examination report does not include information 
about involvement of the left humerus or opinions as to loss of 
use of the left hand and employability, the Board is 
unfortunately compelled to again remand this claim for compliance 
with the instructions in its June 2010 remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)
1.  The examiner who provided the October 
2010 VA examination should review the 
claims folder and provide information 
concerning any involvement of the left 
humerus and opinions as to loss of use of 
the left hand and employability.

The examiner should report whether there is 
any nonunion of the left humerus (false 
flail joint) or loss of the head of the 
left humerus (flail shoulder) related to 
the service-connected adhesive capsulitis 
of the left shoulder.

The examiner should opine as to whether it 
is at least as likely as not (50 percent 
probability or more) that the service-
connected left shoulder disability results 
in loss of use of the left hand (i.e. the 
Veteran would be equally well served by 
amputation with prostheses at the site of 
election).

The examiner should also opine as to 
whether it is at least as likely as not (50 
percent probability or more) that the 
Veteran's service-connected disabilities 
(adhesive capsulitis of the left shoulder 
and anxiety disorder) either individually 
or collectively would preclude him from 
obtaining or maintaining substantially 
gainful employment for which his education 
and occupational experience would otherwise 
qualify him without regard to age.  

The examiner should also report whether his 
or her opinion as to employability would 
change if a stomach disability was 
considered a service connected disability.


The examiner must provide a rationale for 
each opinion. If the examiner is unable to 
provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.

The examiner is advised that the Veteran is 
competent to report his symptoms and 
history; and such reports must be 
acknowledged and considered in formulating 
any opinions.

If the examiner rejects the Veteran's 
reports, the examiner must provide a reason 
for doing so.

Any recommended testing or examinations 
should be conducted.  If the October 2010 
examiner is unavailable or otherwise unable 
to provide the requested information, the 
Veteran should be afforded a new VA 
examination to obtain the necessary 
information and opinions.

2.  The AOJ should review the 
opinion/examination report to ensure that 
it contains the information and opinions 
requested in this remand and is otherwise 
complete.

3.  If any benefit on appeal remains 
denied, the AOJ should issue a supplemental 
statement of the case.  Thereafter, the 
case should be returned to the Board, if in 
order. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


